Citation Nr: 1024669	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from September 1973 to April 
1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for hepatitis C.

In December 2009, a Board video conference hearing before the 
undersigned was held.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the December 2009 Board hearing, the Veteran testified 
that although his certification of discharge from active duty (DD 
Form 214) indicates that his military occupational specialty was 
water transportation specialist, he performed the work of a 
hospital corpsman for the first 18 months of his service, after 
applying to be a hospital corpsman, while he waited to be 
admitted to the school.  He testified that when he was not 
granted admittance to the school, he was moved from the hospital 
corps to a ship, where he was discharged after a few months.  He 
also testified that, during those first 18 months, he performed 
duties that exposed him to blood, including cleaning reusable 
needles and other medical instruments, and that he would 
occasionally get pricked by a dirty needle while handling 
equipment.  Further, he testified that he had never used 
intravenous drugs or intranasal cocaine and denied the other risk 
factors identified in the RO's February 2008 VA notice letter.

At the Board hearing, the Veteran submitted an enlisted 
classification record, dated in October 1973, which indicates 
that the Veteran was recommended for duty as a medical and dental 
specialist, and that he volunteered for medical service duty.

However, the Veteran's DD Form 214 is of record and does not 
indicate that he completed any schooling to be a hospital 
corpsman, or had any duties related to medicine or the hospital 
corps.  Also, a September 2001 VA hospital note indicates that 
the Veteran reported a history of cocaine and crack use, along 
with marijuana use, and that his last use was about 15 years 
prior.  

Aside from the Veteran's DD Form 214, the claims file does not 
contain any service personnel records or any documentation that 
the RO attempted to obtain the Veteran's service personnel 
records.  Such records are relevant in determining whether any of 
the Veteran's service duties involved those of a hospital 
corpsman, and thus potentially exposed him to blood or infected 
hospital equipment.  Therefore, the case must be remanded to 
obtain such records.  

Furthermore, although the Veteran has a current diagnosis of 
hepatitis C, he has not been provided a VA examination in 
connection with his claim, and such an examination is necessary 
to adjudicate this appeal because the nature and etiology of his 
current hepatitis C is a medical question.  Therefore, on remand, 
after all available personnel records are obtained and associated 
with the claims file, the Veteran should be afforded such an 
examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel 
records from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or from any other appropriate 
source.  All efforts to obtain such 
records should be fully documented, and a 
negative response obtained if such records 
are not available.  Any such records 
obtained should be associated with the 
claims file.

2.  Then, schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of his hepatitis C 
disability.  The claims folder should be 
made available and reviewed by the 
examiner.  The examiner must opine as to 
whether it is at least as likely as not 
that hepatitis C had its onset in or is 
related to service.  A complete rationale 
should be provided for any opinion 
expressed in a legible report.

3.  Thereafter, reconsider the Veteran's 
appeal.  If the benefit sought on appeal 
is not granted, issue a supplemental 
statement of the case, and give the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

